Title: To James Madison from Joseph Anderson, 7 March 1811
From: Anderson, Joseph
To: Madison, James


Dear SirWashington City March 7th 1811.
I do myself the honor to inclose you a letter which has been Signd by four of the delegation from Tennessee. In explanation of the introductory part of the letter, it may perhaps be necessary to inform you—that Under the two preceeding Administrations—I had Several Occasions in Conjunction with my Colleagues—to adress the Presidents, Under instructions, from the State Legislature of Tennessee, and in every instance—answers were given in Writeing, either by the Presidents themselves—or by One of the Departments, which Seemd to have the most immediate connection with the business, upon which the adress to the President was predicated. I therefore (for reasons Which will readily present themselves) have thought proper to explain the ground of the introductory part of the letter.
The answers which were recd. from the Presidents or the Departments, were regularly reported to the Legislature of our State. And upon the present Occasion It woud certainly be highly gratifying to the Undersignd—and not less Satisfactory to our State—to Observe that the adress presented in March last—had recd. that mark’d attention from the Executive which our Legislature expect, and which its importance in our Judgment requires. Far be it from me, to presume to Suggest to you, the Course which it wou’d be proper to pursue. But impress’d as I am, with the deep interest all my fellow Citizens take in the Object to be Obtaind—I am Sure you will duely appreciate the motives that actuate me, in thus presumeing to adress you. Th⟨erefore⟩ permit me to assure you, of the most friendly Character—relying on your disposition to afford us, every benefit, which your Executive functions will authorise—I beg you to accept—assurance of my most Sincere Esteem and high respect—
Jos: Anderson
 
[Enclosure]§ From Joseph Anderson and Others
1 March 1811. “The undersignd not haveing received any answer either from yourself, or from either of the departments, to the adress presented to you in the course of the last Session of Congress … feel themselves impell’d again to adress you.” They will not make a detailed statement of the objects of that address but only note that “one of the difficulties … in relation to the communication by the way of Mobile, and which they had understood, had measureably impeded the other Objects, in relation to that communication, has been so far removed as to afford a free passage to our vessels.” They request that JM review the representation they had made in conformity with the instructions they had received from the state legislature, which they now enclose. “You will please to Observe, that the Resolutions of our Legislature … have been passed Unanimously, and may be truely said, to be only a faithful expression of the Voice of the Whole people. We are unwilling to be thought importunate. But … we must be excused, for earnestly pressing the Several matters of our former adress upon your most Serious and deliberate consideration.” They request that JM communicate the results of his deliberations to the governor of Tennessee “in order that he may be enabled to lay before our Legislature, at their next meeting in September—the result of our application.”
